          Case 1:20-cr-10050-FDS Document 40 Filed 05/05/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Criminal No. 20-cr-10050-FDS

                               UNITED STATES OF AMERICA

                                                 v.

                                   CESAR LARA CASTILLO

               ORDER ON GOVERNMENT’S MOTION FOR DETENTION

                                           May 5, 2020

Boal, M.J.

       Defendant Cesar Lara Castillo is charged in a three-count indictment with possession

with intent to distribute fentanyl and aiding and abetting the same, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(B)(vi), and 18 U.S.C. § 2 (Count One), false representation of a social

security number, in violation of 42 U.S.C. § 408(a)(7)(B) (Count Two), and aggravated identity

theft, in violation of 18 U.S.C. § 1028A(a)(1) (Count Three). Docket No. 16. The government

moves for detention pursuant to 18 U.S.C. §§ 3142(f)(1)(C) and (f)(2)(A).

       An initial appearance was held on September 19, 2019. Docket No. 9. On September 26,

2019, Lara Castillo waived his right to a preliminary hearing and consented to voluntary

detention without prejudice. Docket Nos. 13, 14. On April 26, 2020, Lara Castillo filed an

emergency motion for release pending trial. Docket No. 25. Because this Court previously

issued a voluntary order of detention, it construed that motion as one for a detention hearing.

Docket No. 26. The government filed its opposition on April 29, 2020, Docket No. 32, and, on

April 30, 2020, Lara Castillo filed a reply. Docket No. 34. That same day, the government filed

a notice that an inmate had tested positive for COVID-19 at Plymouth County Correctional

Facility. Docket No. 36. This Court held a hearing via videoconference on May 1, 2020. The


                                                 1
            Case 1:20-cr-10050-FDS Document 40 Filed 05/05/20 Page 2 of 6



parties proceeded by proffer and offered exhibits. Additionally, the parties filed relevant medical

records under seal. Docket No. 30.

       After careful consideration of the evidence, the parties’ arguments at the hearing, the

presumption applicable to this case, and a Pretrial Services Report recommending detention, this

Court orders Lara Castillo detained pending trial.

I.     ANALYSIS

       A.      Bail Reform Act

       Under the Bail Reform Act, a defendant may only be detained pending trial if the

government establishes either by clear and convincing evidence that the person poses a danger to

the safety of any other person or the community if released, or by a preponderance of the

evidence that the person poses a serious risk of flight. 18 U.S.C. § 3142(f); United States v.

Patriarca, 948 F.2d 789, 791-93 (1st Cir. 1991). If there is some risk, this Court should consider

whether a combination of release conditions “will serve as a reasonable guard.” Id. at 791

(citations omitted).

       In determining whether suitable release conditions exist, the judicial officer must take

into account the following: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the person; (3) the history and characteristics of the accused,

including family ties, employment and other factors; and (4) the nature and seriousness of the

danger posed by the person’s release. 18 U.S.C. § 3142(g). Each of these factors must be

weighed, and the decision on whether to release is an individualized one. Patriarca, 948 F.2d at

794.

       The government bears the burden of persuasion to establish that no condition or

combination of conditions will reasonably assure the appearance of the person as required and



                                                 2
            Case 1:20-cr-10050-FDS Document 40 Filed 05/05/20 Page 3 of 6



the safety of any other person and the community. United States v. Dillon, 938 F.2d 1412, 1416

(1st Cir. 1991). Where, as here, there is probable cause to believe that the defendant committed

an offense punishable under the Controlled Substances Act by a term of incarceration of 10 years

or more, a rebuttable presumption of danger and flight arises. 18 U.S.C. § 3142(e)(3)(A). The

presumption imposes a burden of production on the defendant to come forward with “some

evidence” to demonstrate that he is not a danger to the community or a flight risk. United States

v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985), abrogated on other grounds by United States v.

O’Brien, 895 F.2d 810 (1st Cir. 1990). Without credible evidence to rebut the presumption, the

presumption alone may justify detention. United States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir.

1985). Notwithstanding this rebuttable presumption, the burden of persuasion always remains

with the government. Jessup, 757 F.2d at 381.

       B.      Nature Of The Offense

       The government alleges that Lara Castillo agreed to sell fentanyl to a cooperating

witness. Law enforcement closed in on the delivery, arrested Lara Castillo, and seized more than

90 grams of fentanyl. Lara Castillo presented to law enforcement officers a false driver’s

license, which he had obtained allegedly through the fraudulent use of a social security number.

       C.      Defendant’s History And Characteristics

       Lara Castillo is 36 years old. He was born in the Dominican Republic, where his father

and five siblings reside. Lara Castillo is not a lawful resident of the United States, and ICE has

lodged a detainer against him.

       Lara Castillo has maintained a relationship with his girlfriend for approximately five

years. He previously worked a construction laborer.

       Lara Castillo suffers from high blood pressure. He drinks sparingly. Until eight months



                                                 3
              Case 1:20-cr-10050-FDS Document 40 Filed 05/05/20 Page 4 of 6



ago, he smoked marijuana twice weekly. Until a year ago, he used cocaine several weekends a

month.

         D.      Risk of Flight

         Lara Castillo has strong ties to the Dominican Republic. His family, including his father

and five siblings, live there. Additionally, he is a co-owner of his family’s residence in the

Dominican Republic. Defense counsel pointed out that despite these ties the defendant did not

flee in the months between the date of the transaction at issue in this case and the date of his

arrest. Instead, he met with law enforcement during this period.

         E.      Dangerousness

         Narcotics trafficking is encompassed within Congress’s definition of danger to the

community. United States v. Leon, 766 F.2d 77, 81 (2d Cir. 1985). As indicated above, the

government alleges that Lara Castillo possessed and intended to distribute fentanyl.

         He has no criminal history except for the following: in 2017, Lara Castillo was arrested

on charges of strangulation/suffocation and assault and battery of a family or household member,

stemming from a domestic violence incident involving his girlfriend. Ultimately, those charges

were dismissed.

         F.      Assessment Of All Factors

         Lara Castillo’s proposed release plan includes home incarceration at his girlfriend’s

home, and his girlfriend as a third-party custodian. The girlfriend is the same person as the

victim of the domestic assault charge that was later dismissed. I acknowledge that defense

counsel stated that the girlfriend is willing to have Lara Castillo return.

         Lara Castillo has strong ties to the Dominican Republic: he is a citizen of the Dominican

Republic, his close family resides there, he owns property in the Dominican Republic, and he is



                                                  4
             Case 1:20-cr-10050-FDS Document 40 Filed 05/05/20 Page 5 of 6



unlawfully present in the United States. He also provided law enforcement with a false identity

during the investigation that led to the instant charges.

        While this Court is mindful of the dangers posed by the COVID-19 public health crisis in

custodial settings, the defendant has not set forth any specifics about his medical condition that

tip the balance in favor of his release. In addition, the government has presented attorney/client

teleconference procedures enacted by the Plymouth County Correctional Facility in response to

the pandemic. Docket No. 32 at 8. While this Court appreciates that defense counsel had some

difficulties contacting his client, he has now received the procedures by which he may do so.

Without more, this Court finds that issue not to be one that tips the balance in favor of release at

this time.

        This Court has carefully considered the evidence in conjunction with the criteria for

detention set forth in 18 U.S.C. § 3142. In light of the serious nature of Lara Castillo’s offenses,

the incident of domestic violence involving his proposed third-party custodian, his strong ties to

the Dominican Republic, and the presumption applicable to this case, this Court finds that no

condition or combination of conditions will reasonably assure the appearance of Lara Castillo as

required and the safety of the community.

                                        ORDER OF DETENTION

        In accordance with the foregoing memorandum, IT IS ORDERED that:

        1. Cesar Lara Castillo be committed to the custody of the Attorney General or his

designated representative, for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal;

        2. Cesar Lara Castillo be afforded a reasonable opportunity for private consultation with

counsel; and



                                                  5
          Case 1:20-cr-10050-FDS Document 40 Filed 05/05/20 Page 6 of 6



       3. On order of a court of the United States or on request of an attorney for the

government, the person in charge of the corrections facility in which Cesar Lara Castillo is

detained and confined shall deliver him to an authorized Deputy United States Marshal for the

purpose of any appearance in connection with a court proceeding.



                                     RIGHT OF APPEAL

       THE PERSON DETAINED BY THIS ORDER MAY FILE AN APPEAL FROM A

RELEASE OR DETENTION ORDER PURSUANT TO 18 U.S.C. § 3145(c).




                                               /s/ Jennifer C. Boal
                                             JENNIFER C. BOAL
                                             United States Magistrate Judge




                                                6
